Exhibit 10.16

NINTH AMENDMENT TO LEASE

This ninth amendment to Lease (“Amendment”), dated for reference purposes only
September 4, 2013 is attached to and becomes a part of that Lease between KWI
Ashford Westchase Buildings, L.P., a Delaware limited partnership, (hereinafter
called “Landlord”) and Rignet, Inc., (hereinafter called “Tenant”).

W I T N E S S E T H

WHEREAS, under that certain lease agreement (the “Lease”) dated June 17, 2003,
Landlord leased to Tenant and Tenant leased from Landlord office space
consisting of approximately 3,638 rentable square feet in the office building
known as Ashford Crossing II located at 1880 South Dairy Ashford, Houston, Texas
(“Leased Premises”) for a term of Forty-one (41) months ending December 31, 2006
and was amended by First Amendment to Lease dated September 19, 2003 wherein
Tenant expanded by an additional 1,432 rentable square feet for a total of 5,070
rentable square feet; and, was amended by Second Amendment to Lease dated
October 3, 2005 wherein Tenant expanded by an additional 2,363 rentable square
feet known as Suite 570; and, was amended by Third Amendment to Lease dated
January 13, 2006 wherein Tenant relocated to Suite 300 and expanded by 4,339
rentable square feet; and, was amended by Fourth Amendment to Lease dated
March 7, 2006 wherein Tenant expanded by an additional 928 rentable square feet
known as Suite 140 and 355 rentable square feet for a total of 13,055 rentable
square feet; and, was amended by Fifth Amendment to Lease dated June 19, 2006
wherein Tenant amortized additional improvements into the Base Rent; and, was
amended by Sixth Amendment to Lease dated November 5, 2009 wherein Tenant
expanded by an additional 2,151 rentable square feet for a total of 15,206
rentable square feet; and, was amended by Seventh Amendment to Lease dated
December 10, 2010 wherein Tenant expanded by an additional 4,299 rentable square
feet for a total of 19,505 rentable square feet; and, was amended by Eighth
Amendment to Lease dated October 15, 2012, wherein Tenant expanded by an
additional 9,669 rentable square feet for a total of 29,174 rentable square feet
(collectively defined as the “Lease Agreement”).

WHEREAS, Landlord and Tenant desire to amend said Lease as set forth herein;
and, NOW, THEREFORE, IT IS MUTUALLY COVENANTED AND AGREED AS FOLLOWS:

 

  (1) LEASED PREMISES. Effective September 1, 2013, the Leased Premises
specified in Section 1.02 of the Lease and Paragraph 1 of the Eighth Amendment
to Lease, consisting of approximately 29,174 rentable square feet known as Suite
300, (“Existing Office Space”) shall be expanded by approximately 5,437 rentable
square feet currently know as Suite 222, (“Ninth Amendment Expansion Area”) for
a total of approximately 34,611 rentable square feet (“Combined Lease
Premises”), as shown on Exhibit A attached hereto.

 

  (2) BASE RENTAL. Effective September 1, 2013, the Base Rental for the Combined
Lease Premises shall be as follows:

 

09/01/13 through 11/30/13    $52,679.00 per month    34,611 RSF 12/01/13 through
01/31/14    $30,798.50 per month    34,611 RSF 02/01/14 through 02/28/14   
$53,894.59 per month    34,611 RSF 03/01/14 through 08/31/15    $54,121.13 per
month    34,611 RSF 09/01/15 through 09/12/15    $21,351.90 per month    34,611
RSF

 



--------------------------------------------------------------------------------

  (3) OPERATING EXPENSE BASE. The Expense Stop specified in Section 1.12 of the
Lease for the Ninth Amendment Expansion Area shall be the actual operating
expenses for Calendar year 2013 (“Base Year 2013”) grossed up to reflect 95%
occupancy. The treatment of operating expenses for the Existing Office Space
consisting of 29,174 rentable square feet will remain as described in the
existing Lease Agreement.

 

  (4) LEASEHOLD IMPROVEMENTS. The Ninth Amendment Expansion Area consisting of
approximately 5,437 rentable square feet shall be tendered in an “as-is”
condition. Landlord does not warrant or represent the condition of existing
leasehold improvements.

 

  (5) PARKING. Tenant shall be entitled to twelve (12) additional
unreserved/uncovered parking spaces for a total of sixty-seven (67) and ten
(10) additional reserved/covered parking spaces, consisting of ten
(10) carports, for a total of forty-one (41) reserved/covered spaces at no
charge for the term of the Lease.

 

  (6) RENEWAL. Tenant’s renewal option as defined in the Eighth Amendment shall
carry-forward and also identically apply to the Ninth Amendment Expansion Area.

 

  (7) REIMBURSEMENT. Landlord agrees to reimburse Tenant up to $600.00 for
Tenant’s work associated with the logo wall located in the reception area of the
Ninth Amendment Expansion Area.

 

  (8) CONFIDENTIALITY. Tenant shall not, at any time either during or subsequent
to the negotiations of a Lease and/or Lease Amendment between Landlord and
Tenant, disclose to any person or entity any of the contents of the negotiations
between Landlord and Tenant, if a Lease and/or Lease Amendment is entered into
between Landlord and Tenant, any terms of the Lease.

 

  (9) BROKERS. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment except
MRIO, Inc. (on behalf of the Landlord) and Avison Young—Texas, LLC (on behalf of
the Tenant), and that it knows of no other real estate brokers or agents who are
or might be entitled to a commission in connection with this Amendment. Tenant
agrees to indemnify and hold harmless Landlord from and against any liability or
claim arising in respect to any other brokers or agents claiming a commission in
connection with this Amendment through Tenant. Landlord agrees to pay Tenant’s
broker a commission based on a separate agreement.

 

  (10) AUTHORITY. Tenant and each person signing this Amendment on behalf of
Tenant represent to Landlord as follows: (i) Tenant is a duly formed and validly
existing corporation under the laws of the State of Delaware, (ii) Tenant has
and is qualified to do business in Texas, (iii) Tenant has the full right and
authority to enter into this Amendment, and (iv) each person signing on behalf
of Tenant was and continues to be authorized to do so.

 

  (11) DEFINED TERMS. All terms not otherwise defined herein shall have the same
meaning assigned to them in the Lease.

 

  (12) RATIFICATION OF LEASE. Except as amended hereby, the Lease shall remain
in full force and effect in accordance with the terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.

 

Page 2



--------------------------------------------------------------------------------

  (13) NO REPRESENTATIONS. Landlord and Landlord’s agents have made no
representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein.

 

  (14) ENTIRE AGREEMENT. This Amendment together with the Lease contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written. Except as specifically herein amended, all other terms and
conditions of the Lease shall remain in full force and effect.

 

LANDLORD:    TENANT: KWI Ashford Westchase Buildings, L.P., a Delaware limited
partnership    Rignet, Inc. By: KWI Ashford Westchase General Partner, L.L.C, a
Delaware limited liability company, Its general partner       By: Kennedy Wilson
Austin, Inc., Its Agent    By:    LOGO [g668086g53t35.jpg] LOGO
[g668086g72l30.jpg]       LOGO [g668086g82d67.jpg]

Stephen A. Pyhrr

Vice President

        Date: 9/5/13    Date:      

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Lease Premises—29,174 NRA-Level 3

 

LOGO [g668086g32a98.jpg]



--------------------------------------------------------------------------------

Lease Premises—5437 NRA-Level 2

 

LOGO [g668086g90p38.jpg]